Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witkowski et al., US Patent No. 5,892,926.
Regarding claim 1, Witkowski discloses an electronic system (FIG(s) 3, 4A-C, 8-9) comprising:
a first electronic device (FIG. 4B, column 10, lines 58-64, FIG. 4C, column 11, lines 32-37, FIG. 8, 802, FIG. 9, 902);
a second electronic device (FIG. 4B, column 10, lines 58-64, FIG. 4C, column 11, lines 32-37, FIG. 8, 804, FIG. 9, 904); and
a clock generator circuit (FIG. 4B 456, FIG. 4C, 466) configured to provide a clock signal having a selectable frequency (column 11, lines 5-9, lines 11-20, lines 37-44, lines 53-57, column 14, lines 58-61);
wherein the first electronic device comprises a first processing circuit having coupled therewith a first Ethernet interface (FIG. 4C, MMI port 462 is by definition an Ethernet port in compliance with IEEE 802.3, column 6, lines 51-52, lines 5-60) and the second electronic device comprises a second processing circuit (first and second processing circuits are inherently disclosed within respective first and second network switches shown in FIG(s) 8-9 – FIG. 8, 802, FIG. 9, 902 and FIG. 8, 804, FIG. 9, 904; column 14, lines 32-46, lines 53-55, column 15, lines 18-48) having coupled therewith a second Ethernet interface (FIG. 4C,  MMI port 464);
wherein the first Ethernet interface is directly connected to the second Ethernet interface for exchanging frames between the first electronic device and the second electronic device (via interface cable 470, FIG. 4C, column 11, lines 32-37), with a set of output data pins of the first Ethernet interface (FIG. 4C, TXD1<3:0>) coupled to a set of homologous input data pins of the second Ethernet interface (FIG. 4C, RXD2<3:0>), and a set of output data pins of the second Ethernet interface (FIG. 4C, TXD2<3:0>) coupled to a set of homologous input data pins of the first Ethernet interface (FIG. 4C, RXD1<3:0>);
wherein the first Ethernet interface and the second Ethernet interface comprise respective input clock pins (TX_CLK1, RX_CLK1, TX_CLK2, RX_CLK2) coupled to the clock generator circuit to receive therefrom the clock signal having the selectable frequency (column 11, lines 40-44); and
wherein at least one of the first electronic device and the second electronic device is configured to:
select a frequency of the clock signal as a function of at least one operating parameter of the first electronic device and/or of the second electronic device, and/or as a function of at least one parameter of the frames exchanged between the first electronic device and the second electronic device (column 3, lines 35-46, column 10, lines 26-30, lines 35-39, column 11, lines 14-20, column 14, lines 58-61); and
act on the clock generator circuit to operate the clock generator circuit at the selected frequency (column 11, lines 5-9, lines 11-20, lines 40-45, column 14, lines 58-61).
Regarding claim 11, Witkowski discloses a method with all claim limitations, as addressed above for claim 1.
Regarding claims 2 and 12, Witkowski further discloses the system and method, wherein the first Ethernet interface and the second Ethernet interface comprise pairs of control pins (FIG. 4C, TX_EN1, RX_DV1 and TX_EN2, RX_DV2), each pair of control pins comprising:
an output control pin configured to control data transmission from an output data pin of the first Ethernet interface (TX_EN1), respectively the second Ethernet interface(TX_EN2), towards a homologous input data pin of the second Ethernet interface, respectively the first Ethernet interface (FIG. 3, column 8, lines 16-19, column 9, TABLE 1); and
an input control pin configured to control data reception at the homologous input data pin of the second Ethernet interface (RX_DV1), respectively the first Ethernet interface(RX_DV2 – FIG. 3, column 7, lines 63-66, column 9, TABLE 1).
Regarding claim 3 and 13, Witkowski further discloses the system and method, wherein the first Ethernet interface and the second Ethernet interface comprise a media-independent interface (MII) (FIG. 3, column 7, lines 1-3, FIG. 4C, column 11, lines 29-45).
Regarding claims 4 and 14, Witkowski further discloses the system and method, wherein the at least one operating parameter of the first electronic device and/or of the second electronic device comprises at least one of:
a number of peripherals connected to the first electronic device and/or to the second electronic device; or
an amount of usage of the respective processing circuit of the first electronic device and/or of the second electronic device (higher desired bandwidth is proportional to higher usage of the network device to transmit the data  – column 3, lines 35-50, column 14, line 58 – column 15, line 4).
Regarding claims 5 and 15, Witkowski further discloses the system and method, wherein the at least one parameter of the frames exchanged between the first electronic device and the second electronic device comprises at least one of:
a length of the exchanged frames;
an amount of frames exchanged per second (column 10, lines 26-39, column 14, lines 58-67 – column 15, lines 1-4);
a tag contained in the exchanged frames; or
a type of the exchanged frames.
Regarding claims 9 and 19, Witkowski further discloses the system and method, wherein at least one of the first electronic device and the second electronic device comprises a further Ethernet interface couplable to external devices for receiving data therefrom and/or transmitting data thereto, wherein the at least one of the first electronic device and the second electronic device is configured to transmit selected frames through the further Ethernet interface (FIG. 9, 912, 920, column 15, lines 18-51).
Regarding claims 10 and 20, Witkowski further discloses the system and method, wherein the selectable frequency is between 2.5 MHz and 50 MHz (column 10, lines 35-39, column 11, lines 17-20, column 14, lines 58-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski et al., US Patent No. 5,892,926.
Regarding claims 6 and 16, Witkowski discloses the system and method, as per claims 1 and 11, respectively, but does not specifically state at least one of the first electronic device and the second electronic device is configured to select the frequency of the clock signal periodically.
However, Witkowski teaches selectively changing the clock frequency of the clock circuit when desired changes of the bandwidth between the two network devices is requested – i.e. periodically changing the clock frequency upon such bandwidth change requests (column 3, lines 40-50, column 10, lines 26-41, column 11, lines 5-20, column 14, lines 58-67 – column 15, lines 1-4). Thus, providing adjustable bandwidth by increasing/decreasing the MMI clock (column 3, lines 50-54, column 15, lines 5-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described functionality, as suggested by Witkowski in order to implement at least one of the first electronic device and the second electronic device is configured to select the frequency of the clock signal periodically. One of ordinary skill in the art would be motivated to do so in order to provide adjustable bandwidth for data transfer.
Regarding claims 7 and 17, Witkowski discloses the system and method, as per claims 1 and 11, respectively. In addition, Witkowski further discloses utilization of the Mac sublayer for frame exchanges (column 1, lines 57-65, column 5, lines 44-52) for network switches (i.e. the first and second electronic devices – column 8, lines 33-39, column 10, lines 26-30, lines 58-64, column 11, lines 29-37,  column 14, lines 32-46, column 15, lines 27-40).
Witkowski does not specifically state filtering, by at least one of the first electronic device and the second electronic device, the exchanged frames as a function of a tag value and/or a MAC address contained in the exchanged frames, the filtering comprising discarding frames having an incorrect tag value and/or MAC address.
The examiner takes Official notice that MAC filtering at network switches is well known in the art. Such filtering discards frames not matching the device’s list of approved MAC addresses, thus, restricting access from unapproved network devices and ensuring security. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the MAC filtering at network switches in order to implement filtering, by at least one of the first electronic device and the second electronic device, the exchanged frames as a function of a tag value and/or a MAC address contained in the exchanged frames, the filtering comprising discarding frames having an incorrect tag value and/or MAC address. One of ordinary skill in the art would be motivated to do so in order to restrict access from unapproved network devices and ensure security.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski et al., US Patent No. 5,892,926 in view of Iida et al., US Patent Appl. Pub. No. 2008/0052533.
Regarding claims 8 and 18, Witkowski discloses the system and method, as per claims 1 and 11, respectively.
Witkowski does not specifically state applying, by a hardware security module of at least one of the first electronic device and the second electronic device, cryptographic processing to the exchanged frames.
Iida teaches an apparatus including plurality or encryption modules (each corresponding to respective MMI port – FIG. 1, 3a-d, 4a-d) for encrypting/decrypting the transmitted/received Ethernet frames (Abstract, lines 1-11, paragraphs 0017, 0042 and 0050). In Iida, the cryptographic process is separated from the frame relay processing (paragraphs 0047 and 0049). Thus, providing higher frame relay processing speed while ensuring data transfer security (paragraphs 0006-0007, 0016, and 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described apparatus and functionality, as suggested by Iida with the system and method disclosed by Witkowski in order to implement applying, by a hardware security module of at least one of the first electronic device and the second electronic device, cryptographic processing to the exchanged frames. One of ordinary skill in the art would be motivated to do so in order to provide higher processing speed of the first and second processing circuits while ensuring data transfer security.
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
The applicant argued in essence that the Witkowski reference does not disclose an Ethernet interface and that the MII interface is not an Ethernet interface.
The examiner disagrees. Witkowski clearly discloses the connectors/interfaces and cable(s) used, being defined by the IEEE 802.3 Standards (column 6, lines 51-52, lines 5-60). IEEE 802.3 is the Ethernet standard (as evidenced by attached definition of IEEE 802.3). Therefore, the disclosed standard MMI connectors/interfaces and cable(s) in Witkowski are in full compliance with and operate based on the Ethernet standard, thus, are Ethernet interfaces and cable(s). Witkowski further discloses communication of signals via the standard MMI connectors/ports/interfaces and cable(s) (column 3, lines 12-21, lines 27-29, lines 58-50, line 67- column 4, line 3, column 7, lines 1-3, lines 20-22, column 8, lines 33-36, column 9, lines 9-11column 10, lines 62-64, line 67 – column 11, line 3, , lines 58-60, column 12, lines 5-15, lines 20-22, lines 30-31, lines 50-51, column 13, lines 19-21, column 14, lines 46-48).
Based on the above, Witkowski clearly discloses the argued limitation and functionality.
Accordingly, all rejections are maintained as indicated in this Office action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186